DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1, 17, and 19-23 filed October 27, 2021.  Claims 2-16 and 18 are withdrawn.
Claim Objections
Claim 19 is objected to because of the following informalities:  Lines 1 and 2, the phrase “wherein the sensor is located on the back panel of the strike box and/or a circumferential wall of the strike box” should be changed to “wherein the sensor is coupled to the back panel of the strike box, the back panel having the inside surface, and/or a circumferential wall of the strike box, the circumferential wall having the inside surface.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The relationship between the sensor being located on the back panel of the strike box and/or a circumferential 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Posey (US Pub. No. 2009/0066320).
8.	In regards to claim 1, Posey discloses a sensor assembly for a lock assembly 18, 20, 24 of a door 48, the sensor assembly comprising: a sensor 30 fixed within an opening 26, 28 (as a unit) formed in a strike box 24 of the lock assembly, the opening of the strike box being sized and shaped to receive a portion of a bolt 18 of the lock assembly therein (portion 26 of the opening being sized and shape to receive the portion of the bolt, Figure 6), the opening being defined by a back panel (see Figure 6 below), a first side panel (see Figure 1 below), a second side panel (see Figure 1 below), a top panel (see Figures 1 and 6 below), and a bottom panel (see Figures 1 and 6 below, with the panels defining or providing at least some of the boundaries of each portion 25 and 26 of the opening), the back panel being connected to the first side panel, the second side panel, the top panel, and the bottom panel (Figures 1 and 6), the 

    PNG
    media_image1.png
    410
    694
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    866
    1001
    media_image2.png
    Greyscale

9.	In regards to claim 17, Posey discloses a lock assembly for a door 48, the lock assembly comprising: a latch assembly 18, 20 coupled to the door and including an extendable bolt 18; a strike assembly 11, 24 coupled to a jamb 46 corresponding to the door, the strike assembly configured to receive a portion of the extendable bolt of the latch assembly to secure the door to the jamb (Figure 6); and a sensor assembly (Figure 6) comprising a sensor 30 fixed within an opening 26, 28 (as a unit) formed in a strike box 24 of the strike assembly, the opening of the strike box being sized and shaped to receive the portion of the extendable bolt therein (Figure 6), the opening 
10.	In regards to claim 19, Posey discloses that the sensor is coupled to the back panel of the strike box, having the inside surface (see Figure 6 above).
11.	Claim(s) 1, 17, 19, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leska et al. (US-8814233).
12.	In regards to claim 1, Leska et al. discloses a sensor assembly for a lock assembly 17, 18 of a door 14, the sensor assembly comprising: a sensor 114 fixed within an opening 100 formed in a strike box 18 of the lock assembly, the opening of the strike box being sized and shaped to receive a portion of a bolt 56 of the lock assembly therein (Figure 4), the opening being defined by a back panel (see Figure 4 below), a first side panel (see Figure 3 below), a second side panel (see Figure 3 below), a top 

    PNG
    media_image3.png
    549
    751
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    930
    796
    media_image4.png
    Greyscale


13.	In regards to claim 17, Leska et al. discloses a lock assembly 17, 18 for a door 14, the lock assembly comprising: a latch assembly 17 coupled to the door and including an extendable bolt 56; a strike assembly (components with structure 18, Figure 4) coupled to a jamb corresponding to the door (Figure 1), the strike assembly configured to receive a portion of the extendable bolt of the latch assembly to secure the door to the jamb (Figure 4); and a sensor assembly 112, 114 comprising a sensor 114 fixed within an opening 100 formed in a strike box 18 of the strike assembly, the 
14.	In regards to claim 19, Leska et al. discloses that the sensor is coupled to the back panel of the strike box, having the inside surface (Figure 4).
15.	In regards to claim 20, Leska et al. discloses a sensing component 112 carried by the bolt of the lock assembly.
16.	In regards to claim 22, Leska et al. discloses that the sensor assembly further comprises a sensing component 112 carried by the extendable bolt.
Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


18.	Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leska et al. (US-8814233) in view of Jiang (US Pub. No. 20120299314).  Leska et al. discloses the sensor assembly and lock assembly as applied to claims 1 and 17 above, but fails to disclose that the sensing component is a magnet, with the sensor being of the type that cooperates with a magnet.  Jiang teaches a bolt 118 carrying a sensing component 212 that is a magnet (Paragraph 16) so as to cooperate with a sensor 227 of a strike assembly (Figure 2B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to specify that the sensing component of Leska et al. is a magnet and the sensor of Leska et al. is a magnet-sensing sensor since it is known in art to utilize magnets and magnet-sensing sensors to determine the position of a component, and would yield the predictable result of sensing the bolt of Leska et al.
Response to Arguments
19.	Applicant's arguments filed October 27, 2021 have been fully considered but they are not persuasive.
20.	In regards to applicant’s remarks concerning the amendments to claims 1 and 17 and the Posey reference, the new claim language recites that the sensor is coupled to an inside surface of the strike box.  As set forth in the interpretation of the Posey reference applied to claims 1 and 17, the sensor includes at least a surface coupled to connected to the inside surface or surface of the back wall as shown in Figure 6 above.  Furthermore, the sensor is coupled to the inside surface via the body of the strike box 24 because the sensor is coupled to the strike box and the inside surface is part of the strike box.  The claim language does not exclude this interpretation.  
21.	In regards to applicant’s remarks concerning the amendments to claims 1 and 17 and the Leska et al. reference, the frame part 18 of Leska et al. is considered as the recited strike box because it cooperates with and receives the bolt, and Leska et al. discloses that the sensor is located on an inside surface of the strike box or the surface of the back panel of the strike box on which the sensor is located, as shown in Figure 4.  Therefore, the rejections are maintained.
22.	In light of applicant’s amendments to the claims, the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.  In light of applicant’s amendments to claim 19, a new rejection under 35 U.S.C. 112(b) and corresponding claim objection is set forth above.
Conclusion
23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        January 27, 2022